Case 3:19-cr-00019-GMG-RWT Document 1-1 Filed 02/28/19 Page 1 of 1 PageID #: 29



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

               PLAINTIFF,

 v.                                                    CASE NO.       3c E3
 CHRISTOPHER LEE YATES

               DEFENDANT.

                                            AFFIDAVIT

        1. On or about February 25, 2019, Christopher YATES unlawfully stole firearm parts,
           which belonged to the Bureau of Alcohol, Tobacco, Firearm and Explosives (ATF),
           an agency of the United States Government.

        2. Investigation and intelligence reveals that YATES traveled from West Virginia to
           Maryland to sell the ATF firearm parts for financial gain. YATES willfully and
           knowingly did steal firearm slides and firearm parts of a value exceeding $1,000.


        3. On 02/27/19, YATES made admissions to ATF Agents in an interview that he
           knowingly was in possession of stolen government property and transferred it to an
           individual in Maryland on February 25, 2019. YATES further stated that he did not
           request authorization from anyone at ATF to remove the firearm slides and parts from
           the ATF facility nor did he have permission to resale them.




                                                      Special Agent Seth Cox
                                               Bureau of Alcohol, Tobacco, Firearms & Explosives



                                       th
                                       28
  Sworn to and subscribed to me this        day of February, 2   9.



                                                       ROBERT V. TRUMBtE
                                                       UNITED STATES MAGISTRATE JUDGE
